OPINION OF THE COURT
Per Curiam.
The respondent Oswald B. Silvera has submitted an affidavit *156dated October 17, 1989, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). By order of this court dated June 2, 1988, the respondent was suspended from the practice of law until the further order of this court, and the petitioner Grievance Committee was authorized to institute a disciplinary proceeding against him.
The respondent acknowledges that he is the subject of a disciplinary proceeding, wherein he is charged, inter alia, with converting clients’ funds to his own use, commingling clients’ funds with his personal funds, failing to maintain the bookkeeping records required by the rules of this court, giving false testimony before the petitioner Grievance Committee, neglecting certain clients’ legal matters, collecting clearly excessive fees, and failing to notify certain clients of his suspension as required by the rules of this court.
The respondent acknowledges that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, that he is fully aware of the implication of submitting his resignation, ánd that he could not successfully defend himself on the merits against the charges outlined above.
Under the circumstances herein, the respondent’s resignation as a member of the Bar is accepted and directed to be filed. Accordingly, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.
Ordered that the resignation of the respondent Oswald B. Silvera is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Oswald B. Silvera is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Oswald B. Silvera shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Oswald B. Silvera is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, *157Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.